J. B. McPIIERSON, District Judge.
I have read the testimony taken before the referee, and have considered it in connection with the objections to the confirmation of the proposed composition. Without discussing the objections in detail, I have come to the conclusion that the testimony does not disclose any conduct of the bankrupt firm that is made by law a bar to the pending application to confirm. Their business methods were undeniably loose in several particulars, and they seem to have been unduly liberal in the, giving of credit, but I see no reason to believe that they destroyed or failed to keep books of account or other records with a view fraudulently and in contemplation of bankruptcy to conceal their true financial condition. To my mind, it is clear that the offer of composition is made in good faith, and that the best interest of the creditors calls for its acceptance. Accordingly it is ordered that the objections to the confirmation of the composition be overruled.